department of the treasury internal_revenue_service washington d c july number release date cc dom fs corp tl-n-461-99 uilc internal_revenue_service national_office field_service_advice memorandum for special litigation attorney from deborah butler assistant chief_counsel field service cc dom fs corp subject liquidation of subsidiary this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend holding_company a holding_company b original partner a original partner b the partnership a b date date purchaser company tl-n-461-99 operating company merger sub merger sub date c d e partner a partner b f g h date i issue whether partner b should recognize any gain upon the merger of the partnership which is owned by partners b and a into partner a conclusion partner b will not recognize any gain upon the merger of the partnership into partner a because the transaction did not result in a deemed cash distribution in excess of partner b’s adjusted_basis in the partnership under sec_731 facts the subsidiaries of two unrelated holding_companies holding_company a and holding_company b were the general and limited partners original partner a and original partner b of a partnership the partnership original partner a owned general and limited_partnership interests entitling original partner a to approximately a percent of the interests in capital and profits of the partnership original partner b owned general and limited_partnership interests tl-n-461-99 entitling original partner b to approximately b percent of the capital and profits of the partnership at the time of the transactions the original partners had deficit capital accounts in the partnership it has been represented that these deficit capital accounts were the result of adjustments to these capital accounts for depreciation the original partners’ bases in their interest in the partnership was greater than the amount of cash held by the partnership in date an investor group was formed for the purposes of acquiring the partnership’s business this investor group acquired the partnership’s business through the following transactions the following events occurred prior to date first the investor group formed a purchasing holding_company purchaser company purchaser company formed an operating company operating company operating company formed a wholly-owned subsidiary merger sub merger sub formed a wholly-owned subsidiary merger sub second on date merger sub and merger sub entered into a merger agreement with holding_companies the following events occurred on date first original partner a merged into holding_company a with the holding_company a surviving and original partner b merged into its holding_company b with the holding_company b surviving the partnership interests held by original partner a and original partner b were transferred by operation of law to each holding_company respectively second the partnership executed an amended and restated limited_partnership agreement partnership_agreement c of the partnership_agreement provided that holding_company b was not required to restore its deficit capital_account upon the dissolution of the partnership if the partnership’s assets were sufficient to satisfy all of the liabilities of the partnership d of the partnership_agreement provided that no partner had an obligation to restore a deficit balance in its capital_account except as provided in c and e of the partnership_agreement the relevant provisions of c of the partnership_agreement provide as follows if on dissolution and winding up of the partnership the assets of the partnership are not sufficient to satisfy all of the liabilities of the partnership i holding_company b shall make a contribution to the capital of the partnership in an amount equal to the greater of a any unpaid balance of the holding_company b share of partnership debt after the partnership’s business is wound up and all of its assets applied in payment of its liabilities or b any negative balance in holding_company b ’s capital_account determined after making all adjustments thereto for allocations of profit and loss and distributions for the year of termination and ii holding_company a shall make a contribution to the capital of the partnership in an amount equal to the tl-n-461-99 greater of a any unpaid balance of the holding_company a share of partnership debt after the partnership’s business is wound up and all of its assets applied in payment of its liabilities or b any negative balance in holding_company a ’s capital_account determined after making all adjustments thereto for allocations of profit and loss and distributions for the year of termination e of the partnership_agreement provides as follows holding_company a shall indemnify and hold holding_company b harmless from and against any loss cost damage or expense incurred by holding_company b arising out of or connected with holding_company a ’s failure to pay the holding_company a share of partnership debt or satisfy its obligations under c hereof and holding_company b shall indemnify and hold holding_company a harmless from and against any loss cost damage or expense incurred by holding_company a arising out of or connected with holding_company b ’s failure to pay the holding_company b share of partnership debt or satisfy its obligations under c hereof this e shall be enforceable only against the indemnifying partner by the indemnified partner and shall not result in the imposition of any liability whatsoever on any affiliate of the indemnifying partner d of the partnership_agreement provides as follows except as otherwise provided in c and e hereof no partner with a deficit balance in its capital_account shall have any obligation to the partnership or any other partner to restore said deficit balance in addition no partner or other equity owner of any partner shall have any liability to the partnership or to any partner for any deficit balance in such partner’s or equity owner’s capital_account in the partneship in which it is a partner or equity owner furthermore a deficit capital_account of a partner or of a partner or other equity owner of a partner shall not be deemed to be a liability of such partner or of such equity owner or partner or an asset or property of the partnership or any partner except as otherwise provided in e hereof the partners shall look solely to the assets of the partnership for the return of their contribution third merger sub merged into holding_company a which was renamed partner a and merger sub merged into holding_company b partner b after the mergers partner a owned all of the stock in partner b in addition operating company merged into purchaser company tl-n-461-99 fourth the partnership entered into an amended and restated credit agreement credit agreement pursuant to which the partnership borrowed f loan the loan proceeds were distributed to the partnership this credit agreement was guaranteed by purchaser company partner a and partner b in addition the purchaser company issued stock to investors in exchange for g the partnership then used the proceeds of the loan to refinance its existing debts and to make distributions of h to partner a and i to partner b fifth the proceeds from the distributions to partner a and partner b and the issuance of stock in purchaser company were used to pay the original stockholders of partner a and partner b the holding_companies for the shares they surrendered in the mergers the consideration paid to each stockholder was based on the fair_market_value of the partnership’s assets less the partnership’s liabilities sixth partner b adopted a complete plan_of_liquidation plan into partner a in conjunction with the plan partner b adopted a resolution that partnership would merge into partner a under state law finally the following events occurred on date partnership merged into partner a under state law immediately thereafter partner b liquidated into partner a the companies remaining at the conclusion of these transactions were purchaser company and partner a the wholly-owned subsidiary of purchaser company law and analysis law sec_708 of the internal_revenue_code i r c provides that a partnership shall be considered terminated if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to the partner except to the extent that any money distributed exceeds the adjusted_basis of the partner’s interest in the partnership immediately before the distribution under sec_752 any increase in a partner’s share of partnership liabilities or any increase in a partner’s individual liabilities by reason of the partner’s assumption of partnership liabilities is considered as a contribution of money by the partner to the partnership under sec_752 any decrease in a partner’s share of partnership liabilities is considered as a distribution of money to the partner by the partnership sec_1_752-1 provides that if as a result of a single transaction a partner incurs both an increase in the partner’s share of the partnership liabilities or the partner’s individual liabilities and a decrease in the tl-n-461-99 partner’s share of partnership liabilities or the partner’s individual liabilities only the net decrease is treated as a distribution from the partnership and only the net increase is treated as a contribution of money to the partnership analysis-issue 1-partnership merger the facts support the conclusion that the loan is a liability for purposes of sec_752 in revrul_88_77 1988_2_cb_128 the service ruled that the term liabilities of a partnership for purposes of sec_752 includes an obligation if and to the extent that incurring the liability creates or increases the basis to the partnership of any of the partnership assets including cash attributable to borrowings in this case the cash attributable to the loan creates or increases the basis to the partnership of its partnership assets and accordingly the loan is a liability of the partnership for purposes of sec_752 the loan resulted in both an increase and decrease in the partners’ bases in their partnership_interest the decrease in partner b’s share of partnership liabilities under sec_752 was offset by the increase in partner b’s individual liabilities under sec_752 see sec_1_752-1 there was no net decrease in partner b’s share of partnership liabilities and accordingly no deemed cash distribution to partner b since on these facts there was no deemed cash distribution there is no gain to be recognized by partner b under sec_731 which requires a cash distribution in excess of a partners’ adjusted_basis in its partnership_interest immediately before the distribution in order to trigger gain to the partner further the fact that partner b’s capital_account had a deficit due to adjustments for depreciation does not alter this conclusion the mere existence of a deficit capital_account is not sufficient to establish the creation of a liability of the partner with the deficit see revrul_73_301 1973_2_cb_215 clarifying revrul_57_318 c b as in revrul_73_301 partner b was not under any unconditional or legally enforceable obligation that required it to repay any amounts withdrawn from the partnership on or before a determinable date thus partner b was not relieved of any liability with respect to the deficit this case is distinguishable from other cases such as 90_tc_465 where one partner was treated as receiving a constructive distribution under sec_752 when the partnership transferred property subject_to liabilities to another party and 46_tc_247 where one partner was treated as receiving a constructive distribution of money under sec_752 when the other partner assumed all partnership liabilities in conclusion partner b should not recognize any gain under sec_731 upon the merger of the partnership into partner a because the transaction did not tl-n-461-99 result in a deemed cash distribution in excess of partner b’s adjusted_basis in the partnership please call if you have any further questions jasper cummings associate chief_counsel corporate by alfred c bishop jr branch chief corporate branch
